     Case 2:20-cv-02043-WBS-AC Document 17 Filed 04/06/21 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:20-cv-02043 WBS AC
12                      Plaintiff,
13           v.                                        FINDINGS & RECOMMENDATIONS
14    APPROXIMATELY $28,360 IN U.S.
      CURRENCY,
15
                        Defendant.
16

17

18          Before the court is plaintiff United States of America’s March 3, 2021 motion for default

19   judgment against the interest of Christopher Antonio Reyes (“Reyes”) to Defendant $28,360.00 in

20   U.S. currency (“Defendant Currency”). On review of the motion and good cause appearing

21   therefor, THE COURT FINDS AS FOLLOWS:

22                                     I.    FACTUAL ALLEGATIONS

23          This is a civil action in rem brought by the United States for forfeiture of the defendant

24   funds, which were seized from Reyes at Sacramento International Airport in Sacramento,

25   California on October 24, 2019. Compl. ¶ 2. On that day, law enforcement received information

26   regarding potentially suspicious travel by Reyes. During a layover in Phoenix, Arizona, law

27   enforcement personnel spoke to Reyes and he consented to a search of his carry-on bag and

28   checked baggage. Id. ¶ 5. A search of Reyes’ carry-on luggage revealed $5,000 in cash. Id.
                                                       1
     Case 2:20-cv-02043-WBS-AC Document 17 Filed 04/06/21 Page 2 of 9


 1   However, Phoenix law enforcement were unable to locate Reyes’ checked baggage before his
 2   flight left for Sacramento and therefore did not complete the search of Reyes’ luggage. Id. A law
 3   enforcement review of Reyes’ criminal history revealed numerous arrests for drug related
 4   offenses, including a recent arrest for narcotics trafficking by Oklahoma law enforcement.
 5   Specifically, in June 2018, the Oklahoma Bureau of Narcotics arrested Reyes after discovering
 6   over 100 pounds of processed marijuana in his vehicle. Reyes has since pleaded guilty to drug
 7   charges in Oklahoma. Id. ¶ 6. After being contacted by Phoenix law enforcement, law
 8   enforcement agents in Sacramento responded to the Sacramento International Airport to speak
 9   with Reyes and complete the consensual search of his checked baggage. Id. ¶ 7. When law
10   enforcement arrived at the airport, they learned Reyes had missed his connecting flight, but his
11   baggage had arrived at the airport on his original flight. Id. Pursuant to the Reyes’ consent in
12   Phoenix, law enforcement retrieved Reyes’ checked bag from the carousel and took it to a private
13   room to complete their search. Id. Upon opening the bag, law enforcement found items of
14   clothing, a notebook, a folder, and a plastic pencil case. Hidden within the notebook, folder, and
15   pencil case, law enforcement found numerous stacks of $20 bills. Id.
16          After discovering the bundles of cash in Reyes’ checked baggage, law enforcement
17   proceeded to speak with Reyes, who had arrived on a later flight out of Phoenix after missing his
18   original flight. Id. ¶ 8. Law enforcement met Reyes in the airport terminal and identified
19   themselves as law enforcement. Law enforcement told Reyes they had been contacted by law
20   enforcement in Phoenix regarding cash in Reyes’ carry-on bag. Reyes opened his bag and
21   showed law enforcement the cash, and they asked Reyes if he had checked any bags. Id. Reyes
22   said “yes”—and law enforcement asked Reyes how much cash was stored his checked bags.
23   Reyes told law enforcement there was no additional cash in his checked baggage. Id. Law
24   enforcement asked Reyes to accompany them to the private room to continue the conversation.
25   Id. ¶ 9. Reyes agreed and upon entering the private room, Reyes could see the approximately
26   $23,000 of cash found in his checked bag. Id. Law Enforcement asked Reyes if the checked
27   baggage containing the cash was his and if he packed the item. Reyes replied “yes” to both
28   questions. Id. Law Enforcement asked if the cash taken from the checked baggage belong to
                                                       2
     Case 2:20-cv-02043-WBS-AC Document 17 Filed 04/06/21 Page 3 of 9


 1   Reyes, and he stated he knew nothing about the cash, and it did not belong to him. Id. Law
 2   Enforcement then asked Reyes if he knew how the cash got into the bag and he replied he had no
 3   idea. Id. Law Enforcement also asked if Reyes if he had a criminal history—to which Reyes
 4   responded that he had a prior arrest for “weed” possession. Id. Law enforcement presented the
 5   cash seized from Reyes’ luggage to a dog trained to detect the odor of narcotics.
 6          The drug detection dog positively alerted to the presence of the odor of narcotics on the
 7   cash seized from Reyes. A later bank count of the cash seized from Reyes’ luggage totaled
 8   $28,360.00. Id. ¶ 10. North Carolina Department of Commerce, Employment Security records
 9   revealed that Reyes worked at Alfredo’s Pizza Villa, Jerome Enterprises LLC, and Whole Foods
10   Market with very minimal legitimate income between 2017 and 2019. Id. ¶ 11. Reyes had no
11   reportable employment since the second quarter of 2019. Id. Reyes has significant drug-related
12   criminal history, including arrests for possession with intent to distribute a controlled substance in
13   2014, possession with intent to distribute marijuana in 2015 and 2018, and possession of
14   marijuana in 2019. Id. ¶ 12.
15                                  II.     PROCEDURAL BACKGROUND
16          On October 13, 2020, plaintiff filed a complaint for forfeiture in rem against the defendant
17   currency. On November 24, 2020, plaintiff attempted personal service on Reyes at 4301 Lost
18   Forest Way, Raleigh, North Carolina, of a packet with copies of the complaint, application and
19   order for publication, warrant for arrest, order setting status (pretrial scheduling) conference,
20   standing order, and court notices. See ECF No. 9. The individual at the residence informed the
21   process server that Reyes was incarcerated. See id. Mr. Reyes was successfully personally
22   served at Alamance County Jail on January 27, 2021. ECF No. 14.
23          On October 16, 2020, the undersigned authorized publication of the forfeiture action via
24   the internet forfeiture website (www.forfeiture.gov) for at least thirty days. ECF No. 4.
25   According to plaintiff’s Declaration of Publication (ECF No. 7), a Notice of Civil Forfeiture was
26   published on the official government internet site (www.forfeiture.gov) for thirty days beginning
27   on October 23, 2020. To date, no claim or answer has been filed on behalf of Reyes.
28   ////
                                                        3
     Case 2:20-cv-02043-WBS-AC Document 17 Filed 04/06/21 Page 4 of 9


 1          On January 25, 2021, the Clerk entered default against the interests of Reyes. ECF No.
 2   13. Now pending is plaintiff’s March 3, 2021 motion for default judgment. No opposition to the
 3   motion has been filed. The matter was taken under submission. ECF No. 16.
 4                                         III.   LEGAL STANDARD
 5          A court has the discretion to enter a default judgment against one who is not an infant,
 6   incompetent, or member of the armed services where the claim is for an amount that is not certain
 7   on the face of the claim and where (1) the defendant has been served with the claim; (2) the
 8   defendant’s default has been entered for failure to appear; (3) if the defendant has appeared in the
 9   action, the defendant has been served with written notice of the application for judgment at least
10   three days before the hearing on the application; and, (4) the court has undertaken any necessary
11   and proper investigation or hearing in order to enter judgment or carry it into effect. Fed. R. Civ.
12   P. 55(b); Alan Neuman Productions, Inc. v. Albright, 862 F.2d 1388, 1392 (9th Cir. 1988).
13   Factors that may be considered by courts in exercising discretion as to the entry of a default
14   judgment and as to setting aside a default include the nature and extent of the delay, Draper v.
15   Coombs, 792 F.2d 915, 924-25 (9th Cir. 1986); the possibility of prejudice to the plaintiff, Eitel v.
16   McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986); the merits of plaintiff’s substantive claim, id.;
17   the sufficiency of the allegations in the complaint to support judgment, Alan Neuman
18   Productions, Inc., 862 F.2d at 1392; the amount in controversy, Eitel v. McCool, 782 F.2d at
19   1471-72; the possibility of a dispute concerning material facts, id.; whether the default was due to
20   excusable neglect, id.; and, the strong policy underlying the Federal Rules of Civil Procedure that
21   favors decisions on the merits, id.
22          With respect to default judgments in proceedings that are in rem actions for forfeiture,
23   both the general Federal Rules of Civil Procedure and the Supplemental Rules for Certain
24   Admiralty and Maritime Claims (“Supp. R.”) apply, but the latter rules prevail if there is an
25   inconsistency. Supp. R. A(1). Supplemental Rule G(1) provides that the rule governs a forfeiture
26   action in rem arising from a federal statute; to the extent that Rule G does not address an issue,
27   Supplemental Rules C and E also apply. Supplemental Rule G, which took effect on December 1,
28   2006, incorporates a common-sense approach to notice grounded in defined and recognized
                                                        4
     Case 2:20-cv-02043-WBS-AC Document 17 Filed 04/06/21 Page 5 of 9


 1   principles of due process of law. Supp. Rule G, Adv. Comm. Note on 2006 Adoption. The
 2   Advisory Committee Note indicates that the rule was added to bring together the central
 3   procedures governing civil forfeiture actions; it also states that the rule generally applies to
 4   actions governed by the Civil Asset Forfeiture Reform Act of 2000 (CA FRA) as well as those
 5   excluded from it; thus, the intended scope of application is very broad. The rule permits
 6   flexibility as to the time of service of any warrant and supplemental process. Id. The provisions
 7   for notice incorporate the traditional means of publication and adopt the general principle that
 8   notice should be effectuated by means reasonably calculated to reach potential claimants at a cost
 9   reasonable in the circumstances, and actual notice precludes a challenge to the government’s
10   failure to comply with the specific requirements of the rule set forth in Rule G(4)(b). Id.
11                                              IV.     ANALYSIS
12      A. Judgment Sought
13          The court concludes that the notice given of the judgment sought satisfies Federal Rules
14   of Civil Procedure 55(d) and 54(c), which require that a judgment by default shall not be different
15   in kind from the relief sought, or exceed in amount that prayed for, in the demand for judgment.
16   In this regard, plaintiff expressly sought in the complaint the types of relief sought by the instant
17   application for default judgment, including a judgment of forfeiture of the defendant funds to the
18   plaintiff United States.
19      B. Default and Entry of Default
20          The declarations and the court’s own docket demonstrate that no person or entity made a
21   claim or answered the complaint within the requisite thirty-day period for filing a claim under 18
22   U.S.C. § 983(a) (4)(A) and Supp. R. G(5), and/or within the twenty-one-day period set forth in
23   Supp. R. G(5) for filing an answer thereafter. The court notes that at the time the Clerk entered
24   default against Reyes on January 25, 2021, a certificate of service showing successful service on
25   Reyes had not been filed. Reyes was, however, personally served and the certificate filed shortly
26   thereafter. As more than 30 days has passed since service of process and entry of default, and
27   Reyes has still not appeared, to the extent that entry of default was premature the error is
28   harmless.
                                                         5
     Case 2:20-cv-02043-WBS-AC Document 17 Filed 04/06/21 Page 6 of 9


 1      C. Notice
 2          The Declaration of Publication by plaintiff filed on November 24, 2020 establishes that a
 3   notice with the contents required by Supp. R. G(4)(a) was published on the official government
 4   internet site for thirty consecutive days as required by Supp. R. G(4)(a)(iv)(c).
 5          As to the potential claimant, the return of service establishes that he was personally
 6   served with the pertinent documents as set forth above. Therefore, the notice complied with the
 7   requirements of Supp. R. G(4)(b).
 8          The undersigned concludes that plaintiff has demonstrated that it has given notice by
 9   publication as well as the notice required to be given to potential claimants by Rule G(4).
10      D. Legal Sufficiency of the Complaint
11          1. Legal Standard
12          A default judgment generally bars the defaulting party from disputing the facts alleged in
13   the complaint, but the defaulting party may argue that the facts as alleged do not state a claim.
14   Alan Neuman Productions, Inc., 862 F.2d at 1392. Thus, well pleaded factual allegations, except
15   as to damages, are taken as true; however, necessary facts not contained in the pleadings, and
16   claims which are legally insufficient, are not established by default. Cripps v. Life Ins. Co. of
17   North America, 980 F.2d 1261, 1267 (9th Cir. 1992); TeleVideo Systems, Inc. v. Heidenthal, 826
18   F.2d 915, 917 (9th Cir. 1987).
19          Under the CA FRA, which applies to this case, the government must prove by a
20   preponderance of evidence that the property is subject to forfeiture. 18 U.S.C. § 983(c)(1).
21   Further, if the government’s theory of forfeiture is that the property was used to commit or
22   facilitate the commission of a criminal offense, or was involved in the commission of a criminal
23   offense, the government must establish that there was a substantial connection between the
24   property and the offense. 18 U.S.C. § 983(c)(3).
25          Supplemental Rules for Certain Admiralty and Maritime Claims Rule G(2) requires that
26   the complaint in a forfeiture action in rem arising from a federal statute be: verified; state the
27   grounds for subject-matter jurisdiction and in rem jurisdiction over the defendant property as well
28   as venue; describe the property with reasonable particularity; identify the statute under which the
                                                         6
     Case 2:20-cv-02043-WBS-AC Document 17 Filed 04/06/21 Page 7 of 9


 1   forfeiture action is brought; and state sufficiently detailed facts to support a reasonable belief that
 2   the government will be able to meet its burden of proof at trial.
 3          2. The Complaint
 4          The complaint filed in this action was verified. Compl. 5.
 5          The bases for jurisdiction are identified as 28 U.S.C. §§ 1345 and 1355(a) (jurisdiction of
 6   civil proceedings commenced by the United States or an agency or officer thereof, and of actions
 7   to recover or enforce penalties or forfeitures under acts of Congress, respectively). Compl. 1-2.
 8          The bases of venue are identified as 28 U.S.C. §§ 1355 (placing venue for a civil
 9   forfeiture action where the acts giving rise to the forfeiture occurred) and 1395 (placing venue for
10   a civil forfeiture proceeding where the property is found). Compl. 2.
11          The property is described in the complaint with reasonable particularity.
12          It is stated that plaintiff proceeds pursuant to 21 U.S.C. § 881(a)(6), and that the defendant
13   funds constitute money furnished and intended to be furnished in exchange for a controlled
14   substance or listed chemical, constituted proceeds traceable to such an exchange, and was used
15   and intended to be used to commit or facilitate a violation of 21 U.S.C. § 841 et seq. Compl. 4.
16          In the complaint there are alleged sufficiently detailed facts to support a reasonable belief
17   that the government would be able to meet its burden of proof at trial. The complaint details
18   regarding potentially suspicious travel by Reyes, and during a layover in Phoenix, Arizona, law
19   enforcement spoke to Reyes and he consented to a law enforcement search of his carry-on bag
20   and checked baggage. Law enforcement in Phoenix found $5,000 in his carry-on, and law
21   enforcement in Sacramento found numerous stacks of $20 bills in his checked baggage. A drug
22   detection dog positively alerted to the presence of the odor of narcotics on the cash seized from
23   Reyes. A later bank count of the cash seized from Reyes’ luggage totaled $28,360.00.
24          These facts support a reasonable inference that the defendant currency was subject to
25   forfeiture as money furnished and intended to be furnished in exchange for a controlled substance
26   or listed chemical, constituted proceeds traceable to such an exchange, and was used and intended
27   to be used to commit or facilitate a violation of 21 U.S.C. § 841 et seq.. The totality of the
28   ////
                                                         7
     Case 2:20-cv-02043-WBS-AC Document 17 Filed 04/06/21 Page 8 of 9


 1   circumstances reflects that a substantial connection between the defendant funds and a violation
 2   of these statutes.
 3          E. Status of Potential Claimants and Discretionary Factors
 4             Here, no one has claimed an interest in the defendant funds or otherwise responded to the
 5   complaint despite being provided adequate notice of these proceedings. It does not appear that
 6   there is any risk of mistake or excusable neglect on the part of anyone with a potential interest in
 7   the property or of a dispute as to a material fact essential to the government’s case. No just cause
 8   for delay appears. There does not appear to be any reason why the general policy in favor of a
 9   decision on the merits would warrant refusing to enter the requested default judgment.
10             Based thereon, the court finds that plaintiff has shown its entitlement to a default
11   judgment of forfeiture.
12             Accordingly, IT IS HEREBY RECOMMENDED that:
13             1. The United States’ motion for default judgment and final judgment of forfeiture (ECF
14                 No. 15) be granted;
15             2. That judgment by default be entered against any right, title, or interests of Reyes in the
16                 defendant funds referenced herein;
17             3. That a final judgment be entered, forfeiting all right, title, and interest in the defendant
18                 funds to the United States, to be disposed of according to law.
19             These findings and recommendations are submitted to the United States District Judge
20   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
21   after being served with these findings and recommendations, any party may file written
22   objections with the court and serve a copy on all parties. Such a document should be captioned
23   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
24   objections shall be served and filed within fourteen days after service of the objections. The
25   ////
26   ////
27   ////
28   ////
                                                           8
     Case 2:20-cv-02043-WBS-AC Document 17 Filed 04/06/21 Page 9 of 9


 1   parties are advised that failure to file objections within the specified time may waive the right to
 2   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 3   DATED: April 5, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        9
